Citation Nr: 0414658	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1979 to 
June 1982.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to an 
increased rating for residuals of left ankle surgery.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In October 2001, the Board remanded the case to the RO for 
additional development, including a current VA examination.  
At that time, the veteran had submitted a notice of 
disagreement on the issue of secondary service connection for 
the left knee.  In October 2002 the RO granted service 
connection for the left knee.  


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2001, the Board remanded the case to the RO for 
additional development, including a more detailed orthopedic 
compensation examination addressing functional impairment as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
orthopedist was asked to measure the range of motion of the 
left ankle and to address whether the left ankle exhibited 
lack of propulsion, weakened movement, excess fatigability, 
or incoordination.  Further, the orthopedist was asked to 
address the degree that pain could significantly limit 
functional ability during flare-ups or when the left ankle is 
used repeatedly over a period of time.  

The VA examiner in August 2002 reported the ranges of motion 
of the left ankle and in the diagnosis indicated that there 
were no other findings.  It is unclear whether this statement 
included the considerations which were requested in the Board 
remand as to lack of propulsion, weakened movement, excess 
fatigability, or incoordination and whether pain could 
significantly limit functional ability during flare-ups and 
/or on use.  Thus, a remand is necessary to clarify this 
matter.


Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should request the VA medical 
facility to furnish copies of any medical 
records pertaining to treatment for the 
left ankle disability covering the period 
from April 2002 to the present.

3.  Thereafter, the claims file should be 
returned to the orthopedist who performed 
the August 2002 VA orthopedic examination 
for an addendum.  If that orthopedist is 
not available, a suitable substitute may 
be used.  The orthopedist should again 
review the claims file, and address 
whether the left ankle exhibits lack of 
propulsion, weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, those determinations are to be 
expressed in terms of additional range of 
motion lost or favorable or unfavorable 
ankylosis.  Further, the orthopedist is 
asked to address the degree that pain 
could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time.  If another examination is required 
it should be conducted.  A complete 
rationale for any opinion should be 
included in the addendum.  

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

